                        UNITED STATES DISTRICT COURT

                             DISTRICT OF MINNESOTA


TAMEIKA RAQUEL CLARK,
                                                  Civil No. 18-2977 (JRT/KMM)
                     Petitioner,

v.
                                                     ORDER ON REPORT
WARDEN NANETTE BARNES,                             AND RECOMMENDATION

                     Respondent.


       Tameika Raquel Clark, Reg #18400-021, FCI-Waseca, P.O. Box 1731,
       Waseca, MN 56093, pro se petitioner.

       Ana H Voss, Assistant United States Attorney, UNITED STATES
       ATTORNEY'S OFFICE, 300 South Fourth Street, Suite 600,
       Minneapolis, MN 55415, for respondent.

       A Report and Recommendation was filed by United States Magistrate Judge Kate

Menendez on March 20, 2019. No objections have been filed to that Report and

Recommendation in the time period permitted. Based upon the Report and

Recommendation of the Magistrate Judge, upon all of the files, records, and proceedings

herein, the Court now makes and enters the following Order.

       IT IS HEREBY ORDERED that this matter is TRANSFERRED to the United

States District Court for the Southern District of Georgia.

       LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: April 10, 2019                     s/John R. Tunheim
at Minneapolis, Minnesota                 JOHN R. TUNHEIM
                                          Chief Judge
                                          United States District Court
